Citation Nr: 1113596	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-38 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

After issuance of the statement of the case in September 2009, in which this matter was last adjudicated, additional evidence was received.  The Veteran's representative waived the Veteran's right to have the RO initially review it in statements dated in January and February 2011.  Accordingly, the Board has jurisdiction to consider the evidence in the first instance.  See 38 C.F.R. § 20.1304(c).

The Veteran testified regarding this matter at a Video Conference Board hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's service-connected major depression is rated as 50 percent disabling.  The combined rating for this disability and his service-connected lumbosacral strain, left knee patellofemoral pain with chondromalacia, right knee patellofemoral pain with chondromalacia, right knee instability, and right ankle degenerative joint disease is 80 percent.

2.  The Veteran's service-connected disabilities, coupled with his educational background and work experience, render him unable to secure or follow a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  TDIU

The Veteran seeks a TDIU.  He contends that he is unemployable due to his service-connected disabilities, particularly those concerning his back and knees.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

A substantially gainful occupation therefore does not include positions of marginal employment.  38 C.F.R. § 4.16(a).  Marginal employment is deemed to exist when the earned annual income does not exceed the poverty threshold for one person established by the United States Department of Commerce, Bureau of the Census.  Id.  It also may be found to exist when earned annual income exceeds this established threshold based on other facts, such as employment in a protected environment such as a family business or sheltered workshop.  Id.

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the Veteran does not meet the above percentage rating requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

In this case, the Veteran is service-connected for several disabilities.  His major depression is rated as 50 percent disabling.  His lumbosacral strain and right knee instability each is rated as 20 percent disabling.  10 percent disability ratings are in effect for left knee patellofemoral pain with chondromalacia, right knee patellofemoral pain with chondromalacia, and right ankle degenerative joint disease.  The Veteran's combined rating for these service-connected disabilities is 80 percent.  See 38 C.F.R. § 4.25.

The Veteran thus clearly meets the minimum percent rating requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether he also has been unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).

In April 2006, the Veteran was afforded a VA mental disorders examination.  He reported that he was unable to get a job due to his pain and was unable to function in an appropriate manner.  After an interview and an assessment of his mental status, the examiner noted that the Veteran's history of inability to function due to his physical disabilities with severe chronic pain led to an inability to work.  The examiner also noted that the Veteran was severely impaired industrially.

The Veteran underwent a VA joints examination as well as a VA spine examination in July 2006.  He reported that he ambulated with a cane.  He also reported that he could walk more than 1/4 mile but less than a mile but could only stand for 15 to 30 minutes.  Finally, he reported that he was not employed.  A physical assessment and diagnostic testing were conducted.  Although no effects on daily activities were found with respect to the Veteran's left knee disability, the examiner opined that his right knee disabilities and back disability prevented sports and exercise and moderately to severely impacted his ability to do chores.

VA received a statement from M.J., the Veteran's estranged wife, in September 2006.  She related that the Veteran "works physically daily with a big contractor mowing/landscaping" roadways.

In his October 2006 claim, the Veteran indicated that he had completed high school but thereafter had not received vocational training of any kind.  He also indicated that he last worked full time in 1998 and was self employed part time in the field of lawn maintenance from 2000 to 2005.  The Veteran finally indicated that he quit this position due to his disabilities and had not tried to obtain employment since.

A VA treatment record dated in April 2007 reflects the Veteran's report that he could not carry out much physical activity because the pain in his knees and back becomes excruciating.  It also reflects his report that he was not working then and had not for the previous 3 years.  The examining physician opined that the Veteran could not resume any form of gainful employment at that time due to all his chronic and recurrent medical issues.  These included low back pain with degenerative disc disease, traumatic arthritis of the lumbar spine and knees, osteoarthritis of the knees, tear of the lateral cartilage and meniscus of the knees, prostatitis, benign hypertrophy of the prostate, and major depressive disorder, but the disabling pains were noted to be particularly detrimental to the Veteran's ability to work.

At his July 2007 Travel Board hearing, the Veteran testified that he previously had been employed doing landscaping work.  He and his representative asserted that because this required him to be on his feet constantly, his knee and back disabilities prevented him from sustaining gainful employment.

The Veteran stated in his September 2007 claim that he worked full time as a truck driver from September 2002 to September 2003, the date he identified as last having worked full time.  He indicated that he quit this position due to his disabilities and had not tried to obtain employment since.

In April 2008, the Veteran was afforded a VA joints examination.  He reported that he could only stand for 15 to 30 minutes and could only walk for 1/4 mile.  He also reported that he used a cane and a brace.  Finally, he reported that he was unemployed.  After physical assessment and diagnostic testing, the examiner opined that the Veteran's knee disabilities and right ankle disability prevented sports and exercise and moderately impacted his ability to do chores.

In May 2008, the Veteran was afforded a VA general medical examination and a VA spine examination.  He reported that he was unable to walk for more than a few yards and used a cane and a brace.  He additionally reported that he was retired due to medical problems.  After physical assessment and diagnostic testing, the examiner opined that the Veteran's knees and back disabilities mildly impacted his ability to engage in sports and exercise and moderately impacted his ability to do chores.  The examiner further opined that these disabilities would minimally affect the Veteran's ability to function in a physical or a sedentary occupation.

The Veteran underwent a VA mental disorders examination in June 2008.  He reported that he had been unemployed but not retired for the past 10 to 20 years due to chronic pain and depressed mood.  After an interview and an assessment of his mental status, the examiner opined that the Veteran experienced reduced reliability and productivity due to his mental disorder.

A February 2010 vocational assessment from E.C., a vocational consultant, shows that the Veteran's was interviewed and his treatment records were reviewed.  From the information obtained, E.C. noted that the Veteran was a high school graduate.  He also noted that the Veteran's service-connected disabilities had gotten progressively worse to the point of preventing him from being on his feet, remaining in any one position for longer than short duration, performing anything other than very light activities of daily living, or socializing or being around others without becoming anxious.  Finally, E.C. noted that the Veteran had performed unskilled labor in two occupations, namely heavy truck driver and landscape laborer, after service.  He opined that the Veteran could no longer physically perform either and had not acquired skills which could transfer to a less physically demanding position at either.  E.C. also opined within a reasonable degree of vocational certainty that the Veteran's service-connected disabilities "have resulted in his inability to secure or follow a substantially gainful occupation in any capacity."

The Veteran's VA vocational rehabilitation counselor determined that it was not feasible for him to benefit from a program designed to return him to gainful employment in June 2010.  As such, he was denied participation in a return-to-work program.

At his January 2011 Video Conference hearing, the Veteran reiterated that he was a high school graduate and worked as a truck driver and a self-employed landscaper after service.  He testified that he stopped working in approximately 2002, although very limited self-employment in landscaping with his sons during 2008 or 2009 was alluded to.  He also testified that he was unable to work because of physical limitations such as an inability to do a lot of walking, bending, or stooping.

The Veteran indicated in a February 2011 statement that he was unable to perform any work related activities due to his physical limitations in 2009.  He attached to this statement a summary of his earnings for the years 1974 to 2006 from the Social Security Administration (SSA).  This summary documents that the Veteran's income was less than $600 in each year from 1999 to 2006.

At the outset, the Board notes that the poverty threshold established by the United States Department of Commerce, Bureau of the Census, for one person under 65 years of age exceeded $10,000 in 2006, 2007, 2008, and 2009.  M.J. indicated in September 2006 that the Veteran was doing landscaping work, but data submitted from SSA indicate that he earned less than $600 that year.  Although he seemingly yet somewhat contradictingly indicated that he engaged in very limited self-employment in landscaping in 2008 or 2009, his income for 2007 through 2009 was not set forth.  To the extent that the Veteran worked for another or for himself at any point from 2006 on, such therefore is considered marginal employment rather than a substantially gainful occupation.

The Board finds based on the above that the Veteran's service-connected major depression, lumbosacral strain, left knee patellofemoral pain with chondromalacia, right knee patellofemoral pain with chondromalacia, right knee instability, and right ankle degenerative joint disease preclude him from securing and following any substantially gainful occupation.  He has been unemployed throughout most, if not all, of the entire period on appeal.  E.C. noted that the Veteran's service-connected major depression prevented him from socializing or being around others without becoming anxious.  The examiner who conducted the Veteran's June 2008 VA mental disorders examination opined that his major depression caused reduced reliability and productivity.  The examiner who conducted his April 2006 VA mental disorders examination noted that he was unable to function in an appropriate manner.  This examiner then opined that he was severely impaired industrially to the point of being unable to work due to his inability to function as a result of his physical disabilities with severe chronic pain.

Indeed, the Veteran has indicated that he uses a cane and braces, can stand for only 15 to 30 minutes, cannot do a lot of walking, cannot carry out much physical activity, and cannot bend or stoop.  This is corroborated by the findings of E.C. that his service-connected disabilities prevented him from being on his feet, remaining in any one position for longer than short during, and performing anything other than very light activities of daily living.  His service-connected back, knee, and right ankle disabilities additionally were found to impact his ability to engage in sports and exercise and to do chores to various degrees at his July 2006 VA joints and spine examinations, April 2008 VA joints examination, and May 2008 VA general medical and spine examinations.  

While the VA examiner who conducted these last two examinations opined that the Veteran's service-connected disabilities would only minimally affect his ability to function in a physical or sedentary occupation, two other opinions reach the opposite conclusion.  A VA physician who examined the Veteran in April 2007 opined that the Veteran was not able to resume any form of gainful employment then due to all his chronic and recurrent medical issues but in particular disabling pains in his back and knees.  E.C. opined that the Veteran no longer was able to perform physically in the two occupations in which he has experience, truck driving and landscaping, and had not acquired skills which could transfer to a less physically demanding position.  He noted, and the Veteran repeatedly indicated, that he only had a high school education.  E.C. therefore opined that the Veteran's service-connected disabilities "have resulted in his inability to secure or follow a substantially gainful occupation in any capacity."  Further, the Veteran's VA vocational rehabilitation counselor denied him participation in a return-to-work program based on the conclusion that it was not feasible for him to benefit from a program designed to return him to gainful employment.

The preponderance of the evidence thus indicates that the Veteran's service-connected disabilities, along with his educational background and employment history, preclude him from securing and following a substantially gainful occupation.  Accordingly, his entitlement to a TDIU has been established.


ORDER

A TDIU is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


